Citation Nr: 1606237	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  08-38 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The appellant is a Veteran who had active duty in the U.S. Army from November 1984 to November 1988, January 2003 to October 2007, August 2012 to May 2013, and July 2013 to June 2015.  The Veteran had service in Afghanistan.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2008 decision of the Houston, Texas, Regional Office (RO) which granted service connection for bilateral hearing loss effective October 21, 2007, and assigned a noncompensable evaluation.  In April 2011 and July 2014 the Board remanded the issue of entitlement to an initial compensable evaluation for bilateral hearing loss to the RO for additional action.

In February 2011, the Veteran was afforded a hearing before a Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.

In June 2014, the Veteran was informed that the Veterans Law Judge who had conducted his February 2011 Board hearing had retired and he, therefore, had a right to an additional hearing before a different Veterans Law Judge.  In July 2014, the Veteran indicated that he did not want an additional Board hearing.

The issues of service connection for sleep apnea and an increased rating for posttraumatic stress disorder (PTSD) have been raised by the record in a November 2014 Application for Disability Compensation and Related Compensation Benefits, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 





FINDING OF FACT

Throughout the entire appeal period, bilateral hearing loss manifested by average pure tone air conduction thresholds at 1000, 2000, 3000, and 4000 Hertz of no worse than 55 decibels in the right ear and 68 decibels in the left year, and speech recognition ability of 92 percent in the right ear and 84 percent in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for bilateral hearing loss have not been met for any period during the appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

Where, as here, with the appeal for an initial compensable rating following the grant of service connection, the service connection claim is substantiated.  No additional VCAA notice is required with respect to the downstream issue of the initial rating assigned to the now service-connected disability.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel  interpreted that that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective dates); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).  In addition, VA obtained all identified evidence and there is no indication that there is additional relevant evidence that is still outstanding.  



II.  Bilateral Hearing Loss

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015). 

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's hearing loss disability is rated under 38 C.F.R. §§ 4.85, 4.86, diagnostic code 6100.  Under diagnostic code 6100, hearing impairment evaluations are derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmen v. Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  See 38 C.F.R. § 4.85.

The rating schedule allows for each ear to be evaluated separately where there is an exceptional pattern of hearing impairment.  38 C.F.R. § 4.86.  When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

In January 2008, the Veteran was afforded a VA audiological examination.  During this examination, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
45
50
60
65
LEFT
50
55
70
70

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 84 percent in the left ear.  The examiner noted that 94 percent accuracy could not be obtained for the Veteran's left ear because they reached his uncomfortable loudness level.  Based on the foregoing results, the VA examiner diagnosed the Veteran with bilateral sensorineural hearing loss, and the examiner noted that the subjective factors were that he reported being unable to understand conversations unless people face him and that the objective factors were the audiometric data.  
The foregoing examination results represent a Level I hearing loss in the right ear and a Level III hearing loss in the left ear.

In connection with his claim, the Veteran submitted the results of a private audiological examination from January 2011.  During this examination, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
45
40
40
40
LEFT
60
60
65
85

This private examination did not appear to utilize the Maryland CNC speech discrimination test; however it did utilize a word recognition ability test and the examiner noted that the Veteran exhibited excellent discrimination for the right ear and good discrimination for the left ear.  The examiner determined that the Veteran had mild to moderate sensorineural hearing loss in his right ear and moderately-severe to severe sensorineural hearing loss in his left ear.  

At his February 2011 Board hearing, the Veteran stated that he has difficulty hearing his wife speak, has to turn the television to a loud volume in order to hear it, and that he has difficulty hearing people speak in a social setting if he is not looking directly at them and, if he is face-to-face with them, has to depend on reading their lips to understand them.  He indicated that he has done his best to preserve his hearing but it has worsened over time.

In June 2011, the Veteran was afforded a VA audiological examination.  During this examination, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
20
25
20
20
LEFT
20
15
25
20

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 100 percent in the left ear.  Based on the foregoing results, the VA examiner concluded that the Veteran has normal hearing in both ears.
 
The foregoing examination results represent a Level I hearing loss in the right ear and a Level I hearing loss in the left ear.

A May 2012 VA treatment record states that, based on the June 2011 audiological examination, the Veteran has normal hearing in both ears and, therefore, it is not recommended that he use hearing aids.  It was noted that he had been issued hearing aids while in service in 2006 and that he had been using them since that time.

In August 2015, the Veteran was afforded another VA audiological examination.  During this examination, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
20
25
20
20
LEFT
25
15
25
20

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 100 percent in the left ear.  Based on the foregoing results, the VA examiner concluded that the Veteran has normal hearing in both ears.  The examiner noted that the Veteran's hearing would not impact ordinary conditions of daily life, including his ability to work.

The foregoing examination results represent a Level I hearing loss in the right ear and a Level I hearing loss in the left ear.

In light of all the evidence of record, the Board concludes that the Veteran's bilateral hearing loss disability does not warrant a compensable rating throughout the entire period on appeal.  Applying the combination of Level I and Level III hearing loss to Table VII corresponds to a noncompensable disability rating based on the January 2008 VA examination.  Applying the combination of a Level I and Level I hearing loss to Table VII corresponds to a noncompensable disability rating based on the June 2011 and August 2015 VA examinations.  

The results of the January 2011 private audiological examination cannot be utilized to determine the Veteran's disability rating because there is no indication that the audiologist used the Maryland CNC test to determine speech discrimination.  The United States Court of Appeals for Veterans' Claims (Court) has held that if a private audiogram does not specifically identify whether speech discrimination testing was performed by the Maryland CNC test, the claim must be remanded to ask the private audiologist to clarify what test was used, unless it can be shown the private test would not support an increased rating even if considered.  See Savage v. Shinseki, 24 Vet. App. 259, 263-64 (2011).  See also 38 C.F.R. § 19.9(a).  In its July 2014 Remand, the Board directed the RO to seek clarification from the private audiologist as to whether the Maryland CNC test was used during the examination.  The RO made several phone calls and sent two letters to the private audiologist seeking this information.  The RO received additional records from the audiologist but they did not specify whether the Maryland CNC test was used.  Therefore, the results of this examination cannot be used in determining the Veteran's disability rating.

Additionally, the results of the three VA audiological examinations do not show that the Veteran's hearing loss in either ear met the definition of an exceptional pattern of hearing loss and, thus, consideration of whether a compensable rating may be warranted when evaluating the ears separately pursuant to 38 C.F.R. § 4.86 is not required for any of these examinations.

In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In this case, in the January 2008 VA examination report, the examiner noted that the Veteran had trouble hearing the television and that he had to have people face him directly in order to understand conversations.  In the June 2011 and August 2015 VA examinations, the reports stated that the Veteran had normal hearing in both ears.  The report of the August 2015 examination also stated that the Veteran had no hearing loss which would impact the ordinary conditions of his daily life, including his ability to work.  The Board finds that functional impairment has been appropriately considered.

The Board has also evaluated whether the Veteran's claim should be referred for consideration of his entitlement to an extra-schedular evaluation for his service-connected bilateral hearing loss under 38 C.F.R. § 3.321(b)(1).  The schedular rating criteria contemplate the limitations and impairment caused by the Veteran's service-connected hearing loss disability.  The hearing loss disability rating on appeal is not one that is rated by analogy, but, instead, has been evaluated under applicable diagnostic code 6100, containing the schedular criteria that specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns, and as measured by both audiological testing and speech recognition testing.  Speech recognition testing is a schedular rating criterion that recognizes such an inability to understand certain words in conversation. 

Although the Board recognizes the Veteran's complaints and is mindful of his comments, the evidence does not show that his disability is unusual or exceptional.  Therefore, the schedular rating criteria are adequate to rate the Veteran's service-connected hearing loss.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009).  The record as a whole does not raise an inferred claim for a TDIU as there is no evidence that the Veteran's service-connected disabilities prevent him from maintaining employment.  In a November 2015 VA treatment record, the Veteran reported working for the railroad.  Additionally, during the period on appeal, he had two periods of active duty, including a deployment to Afghanistan.  Therefore, the Board finds that Rice is inapplicable in this case.


ORDER

Entitlement to an initial compensable evaluation for bilateral hearing loss is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


